                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

JORDAN DAME,                                                  )
                                                              )
                 Plaintiff,                                   )
                                                              )
v.                                                            )        Case No. 20-cv-00906-SRB
                                                              )
SOUTHWESTERN BELL                                             )
TELEPHONE CO., et al,                                         )
                                                              )
                 Defendants.                                  )

                                                    ORDER

        Before the Court is Plaintiff Jordan Dame’s (“Plaintiff”) Motion to Remand. (Doc. # 9.)

For the reasons discussed below, the motion is GRANTED. The case is hereby remanded to the

Circuit Court of Jackson County, Missouri. The Clerk of the Court is directed to mail a certified

copy of this Order to the Clerk of the Circuit Court of Jackson County, Missouri, as required by

28 U.S.C. § 1447(c).

     I. BACKGROUND

        On August 27, 2020, Plaintiff sued Defendants Southwestern Bell Telephone Company

(“Defendant SBC”), Keisha Cheatam (“Defendant Cheatam”), Chassidy Spaniol (“Defendant

Spaniol”), and James Vanross (“Defendant Vanross”) (collectively “Defendants”) in the Circuit

Court of Jackson County, Missouri. The following relevant facts are alleged in the original state

court petition. (Doc. #1-1, pp. 8-17.) Plaintiff was an employee of Defendant SBC under the

supervision of Defendant Cheatam, Defendant Spaniol, and Defendant Vanross, all of whom

were managers at Defendant SBC.1 In 2018, Defendant Cheatam struck Plaintiff’s hand, causing


1
 Defendants assert that Plaintiff and the individual defendants were actually employed by AT&T Services, Inc., not
SBC. However, the Court accepts the Plaintiff’s allegations as true for the purposes analyzing the Motion to Remand.




           Case 4:20-cv-00906-SRB Document 18 Filed 01/07/21 Page 1 of 8
injury. Plaintiff reported the incident to Human Resources. Later in 2018, Defendant Cheatam

struck Plaintiff’s hand again, causing injury. Plaintiff also reported this incident to Human

Resources. Upon information and belief, Plaintiff required and sought medical treatment for his

alleged injuries sustained after each incident.

           As a result of Plaintiff reporting Defendant Cheatam’s actions, which Plaintiff alleges

caused a workplace injury, Plaintiff believes Defendant Cheatam directed and conspired with

other members of management to find reasons to discipline Plaintiff in efforts to terminate his

employment. Plaintiff states Defendant SBC never addressed or resolved Plaintiff’s complaints

despite frequently expressing his concerns. Plaintiff allegedly endured continued retaliation and

discrimination, including being denied wage earnings and other opportunities, and eventual

termination. The state court petition asserts one count for retaliation under Missouri Workers’

Compensation Law (“MWCL”) pursuant to Mo. Rev. Stat. § 287.780 against Defendant SBC

(Count I), one count of assault and battery against Defendant Cheatam (Count II), one count of

negligent hiring or retention of Defendant Cheatam against Defendant SBC (Count IV), and one

count of conspiracy against Defendants (Count V).2

           On November 11, 2020, Defendants removed this case to federal court on the basis of

diversity jurisdiction. On November 30, 2020, Plaintiff filed an amended complaint (“Amended

Complaint”) and timely filed the instant Motion to Remand.3 Plaintiff argues, among other

things, that his Count I workers’ compensation retaliation claim renders the case non-removable




2
    The state court petition does not include a “Count III.”
3
 While it has no bearing on the Court’s decision, the Court reminds Plaintiff’s counsel that motions and supporting
briefs must be filed separately pursuant to Local Rule 7.0.


                                          2
              Case 4:20-cv-00906-SRB Document 18 Filed 01/07/21 Page 2 of 8
pursuant to 28 U.S.C. § 1445(c). Defendants argue Count I is fraudulently asserted and therefore

28 U.S.C. § 1445(c) does not prevent the removal of this case.4

    II. LEGAL STANDARD

         A defendant may remove to federal court “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction[.]” 28 U.S.C. § 1441(a).

A plaintiff may challenge that removal by filing a motion to remand. See 28 U.S.C. § 1447(c).

The removing party bears the burden of establishing subject matter jurisdiction. See In re Bus.

Men’s Assurance Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993).

         Generally, “[a] civil action in any State court arising under the workmen’s compensation

laws of such State may not be removed to any district court of the United States.” 28 U.S.C.

§ 1445(c). Section 1445(c) prevents removal “even where there is diversity of citizenship

between the parties.” Johnson v. AGCO Corp., 159 F.3d 1114, 1116 (8th Cir. 1998). “A

retaliatory discharge claim pursuant to Mo. Rev. Stat. § 287.780 ‘arises under’ Missouri

Worker’s compensation law.” Id. However, an exception to § 1445(c) exists “when a plaintiff

fraudulently pleads an otherwise non-removeable claim to avoid federal jurisdiction.” White v.

Union Pac. R.R. Co., No. 19-cv-00080, 2019 WL 3400716, at *1 (W.D. Mo. July 26, 2019).

         “A claim is fraudulently pleaded if it is ‘so baseless . . . as to constitute a fraudulent

attempt’ to thwart removal.” Id. (quoting Farmers’ Bank & Tr. Co. of Hardinsburg, Ky. v.

Atchison, T. & S.F. Ry. Co., 25 F.2d 23, 29 (8th Cir. 1928)). A district court’s analysis is

“limited to determining whether there is arguably a reasonable basis for predicting that the state

law might impose liability based upon the facts involved.” Junk v. Terminix Int’l Co., 628 F.3d


4
 Plaintiff (a Missouri citizen) also argues the presence of Defendant Vanross (a Missouri citizen) destroys diversity.
Defendants contend that Defendant Vanross is fraudulently joined and should be disregarded in determining whether
complete diversity exists. However, because the Court finds this case is nonremovable pursuant to 28 U.S.C.
§ 1445(c), the Court need not address this argument.


                                       3
           Case 4:20-cv-00906-SRB Document 18 Filed 01/07/21 Page 3 of 8
439, 445 (8th Cir. 2010) (discussing the fraudulent joinder exception to an otherwise

nonremovable claim) (internal quotations and citation omitted). “If such fraud [is] established

. . . jurisdiction attaches.” Boyle v. Chicago, R.I. & P. Ry. Co., 42 F.2d 633, 634 (8th Cir. 1930)

(discussing the fraudulent pleading exception to nonremovable claims under the predecessor to

28 U.S.C. § 1445(a)). “[T]he burden of proving the fraudulent allegations is on defendant, and

. . . all situations of doubt are to be resolved in favor of the plaintiff.” Id. at 635; see also Transit

Cas. Co. v. Certain Underwriters at Lloyd’s of London, 119 F.3d 619, 625 (8th Cir. 1997) (“[A]

district court is required to resolve all doubts about federal jurisdiction in favor of remand.”)

(citation omitted).

    III. DISCUSSION

        Defendants do not dispute that a retaliation claim under § 287.780 claim is a non-

removable workers’ compensation claim subject to § 1445(c). Instead, Defendants argue this

case is removable because Count I is fraudulently pled, contending Plaintiff fails to adequately

allege (1) that he sustained an injury as defined by the MWCL, (2) he exercised a right under the

MWCL, and (3) a causal connection between the exercise of his rights and Defendants’ actions.5

Plaintiff disagrees.

        To establish a cause of action under Mo. Rev. Stat. § 287.780, Plaintiff must allege facts

demonstrating: “(1) [his] status as employee of defendant before injury, (2) [his] exercise of a

right granted by [the MWCL], (3) employer discharge of or discrimination against [him],” and

(4) his exercise of a right under the MWCL was a “contributing factor” to the discharge of or




5
  Defendants also filed a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). (Doc. #11.) The Court
has considered those arguments in resolving the pending motion to remand. Similarly, Plaintiff never addresses the
fraudulent assertion of Count I argument in his briefing for the Motion to Remand, but instead addresses it in his
response to Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint. However, the Court still takes Plaintiff’s
arguments under consideration for the purposes of resolving the instant motion.


                                       4
           Case 4:20-cv-00906-SRB Document 18 Filed 01/07/21 Page 4 of 8
discrimination against him. Templemire v. W&M Welding, Inc., 433 S.W.3d 371, 377-78, 385

(Mo. banc 2014) (internal citation and emphasis omitted). For the reasons stated below, the

Court finds Count I is not fraudulently pled.

       A. Plaintiff’s Injury

       Defendants contend that Plaintiff never identifies an injury and instead makes a

conclusory allegation that one occurred. Plaintiff alleges his hand was struck by Defendant

Cheatam, his second line manager, on two separate occasions at work, each causing pain and

humiliation. Plaintiff also alleges both incidents required him to seek medical treatment.

       The MWCL defines “injury” as, among other things, “violence to the physical structure

of the body” which “has arisen out of and in the course of employment.” Mo. Rev. Stat

§ 287.020.3(1) and (5). The Court finds the striking of Plaintiff’s hand(s) might be considered

violence to the physical structure of the body, which occurred at Plaintiff’s work by Plaintiff’s

manager. While Defendants argue it “defies common sense” that these incidents caused an

injury, Defendants provides no supporting authority and such a factual determination is for the

state court to resolve. (Doc. #10, p. 6.) A state court might conclude Plaintiff has adequately

alleged an injury under the MWCL. At the very least, the allegations are not so baseless as to

constitute a fraudulent attempt to thwart removal. See White, 2019 WL 3400716, at *1.

       B.    Plaintiff’s Exercise of a Right Under the MWCL

       Defendants argue Plaintiff merely reporting an alleged injury is not an exercise of his

rights under the MWCL. Plaintiff argues that he “was not required to formally file a work comp

claim or take any action beyond notifying his superiors and receiving proper care and treatment.”

(Doc. #15, p. 8.) The Court agrees and finds Plaintiff has not fraudulently pled this element of

the Count I retaliation claim.




                                      5
          Case 4:20-cv-00906-SRB Document 18 Filed 01/07/21 Page 5 of 8
         “In Missouri, claims of retaliatory discharge for filing workers’ compensation claims

have been held actionable even where the employee had not yet filed a claim at the time his

employment was terminated.” Welker v. Panera Bread Co., No. 10CV2192, 2011 WL 1327427,

at *2 (E.D. Mo. Apr. 6, 2011). “[S]uch actions as receiving medical treatment for a work-related

injury, providing notice of such an injury to employer, and ‘interim disability from work’ are

incidents of compensable benefits and amount to the exercise of rights under the [MWCL].”

Demi v. Sheehan Pipeline Constr., 452 S.W.3d 211, 216-17 (Mo. App. E.D. 2014). In Demi, the

court found the plaintiff adequately alleged he exercised his right under the MWCL by asserting

“he suffered a heatstroke while working for Employer . . . he sought medical treatment for such

injury . . [and] also maintained he stayed home for several days and did not work.” Id. at 217.

         Here, similar to the plaintiff in Demi, Plaintiff allegedly received medical treatment for

his injury and reported the injury to Human Resources.6 Both actions are recognized by

Missouri courts as a sufficient exercise of one’s rights under the MWCL. While the plaintiff in

Demi also took interim disability, nothing in the court’s opinion suggests that doing so was

necessary to sustain a retaliation claim. As all doubts should be resolved in favor of remand,

Plaintiff may have adequately alleged he exercised a right under the MWCL. Accordingly, the

Court finds a state court may find Plaintiff has a viable retaliation claim against Defendant SBC.

         Defendants rely, in part, on St. Lawrence v. Trans World Airlines, Inc., which holds “the

injury-causing event is not an exercise of a right under the [MWCL].” 8 S.W.3d 143, 150 (Mo.

App. E.D. 1999). However, Plaintiff alleges he did more than just sustain an injury. Notably, in




6
  Plaintiff also alleges in his Amended Complaint that he threatened to take legal action. While “it is well established
that the jurisdiction of federal court is determined at the time of removal from state court, and not pursuant to an
amended petition after the removal,” the Court still finds this allegation further bolsters the conclusion that Plaintiff’s
claims are not so baseless as to be a fraudulent attempt to thwart removal. Hilfiker v. Se. Boll Weevil Eradication
Found., Inc., No. 9CV149, 2009 WL 5214880, at *1 (E.D. Mo. Dec. 23, 2009)


                                        6
            Case 4:20-cv-00906-SRB Document 18 Filed 01/07/21 Page 6 of 8
each case Defendants cite in support, no plaintiff alleged he or she reported a workplace injury to

his or her employer, a key distinction between those cases and facts alleged here. The Court thus

finds state law does not clearly prevent Plaintiff’s retaliation claim and Count I is not so baseless

that it may be considered fraudulently pled.

       C. Plaintiff Exercising His Rights Was a “Contributing Factor” to Defendants’
          Adverse Actions

       Finally, Defendants argue Plaintiff does not allege that the exercise of his rights was a

contributing factor in any alleged retaliation. However, Defendants’ argument largely repeats

the arguments addressed above, mainly that if Plaintiff never sustained an injury nor exercised

his rights, there can be no causal link to the adverse treatment Plaintiff allegedly sustained. But,

Plaintiff explicitly alleges that “[u]pon Plaintiff reporting injuries to management, he was treated

adversely by management who ultimately denied Plaintiff advanced employment opportunities

and targeted Plaintiff for arbitrary discipline in hopes of terminating Plaintiff’s employment.”

(Doc. #7, ¶ 47.) The Court finds this allegation adequately asserts that Plaintiff’s exercise of his

rights was a contributing factor to the adverse treatment of him.

       Defendants additionally argue Plaintiff never identifies to whom he allegedly reported the

injury, and therefore it is unclear anyone involved in the alleged retaliation knew that Plaintiff

had exercised his rights. The Court does not find this argument persuasive. The retaliation claim

is against Defendant SBC as an entity, not against the other individual defendants, and, for

purposes of deciding the motion to remand, Plaintiff has adequately pled that reporting the

incidents to Human Resources placed his employer on notice of his injury. In turn, the Court

finds Plaintiff has alleged facts upon which the state court might find that Plaintiff’s exercise of

his rights was a contributing factor to the discrimination against Plaintiff and his eventual

termination.



                                      7
          Case 4:20-cv-00906-SRB Document 18 Filed 01/07/21 Page 7 of 8
       In sum, Plaintiff sufficiently alleges that he sustained an injury, exercised his rights under

the MWCL, and his exercise of those rights was a contributing factor to his discharge, and thus

his retaliation claim is not so baseless as to constitute a fraudulent attempt to thwart removal. As

a result, 28 U.S.C. § 1455(c) prevents this case from being removed from state court, making

remand proper.

       D. Plaintiff’s Request for Attorneys’ Fees

       Plaintiff additionally asks the Court to award attorneys’ fees incurred in connection with

this motion to remand. “An order remanding the case may require payment of just costs and any

actual expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C.

§ 1447(c). “[W]hen the removing party lacks an objectively reasonable basis for its removal,

fees should be awarded.” Martin v. Franklin Capital Corp., 546 U.S. 132, 132 (2005). The

Court does not find that Defendants lacked a reasonable basis for seeking removal and denies

Plaintiff’s request for costs and expenses.

   IV. CONCLUSION

       Accordingly, it is hereby ORDERED that Plaintiff’s Motion to Remand (Doc. #9) is

GRANTED. This case is hereby remanded to the Circuit Court of Jackson County, Missouri.

All other pending motions are DENIED WITHOUT PREJUDICE and are subject to refiling in

state court upon remand.

       IT IS SO ORDERED.

                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE

Dated: January 7, 2020




                                      8
          Case 4:20-cv-00906-SRB Document 18 Filed 01/07/21 Page 8 of 8
